         Case 1:17-cr-00201-ABJ Document 439 Filed 10/03/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                       )
                                                )
                v.                              )
                                                )
 RICHARD W. GATES III,                          )             Crim. No. 17-201-2 (ABJ)
                                                )
                Defendant.                      )


   DEFENDANT RICHARD W. GATES III’S UNOPPOSED MOTION TO OBTAIN A
                           DOCUMENT

       Richard W. Gates III, by and through counsel, respectfully requests this Court’s approval

to obtain a certain document. The Special Counsel does not oppose this motion.

       On October 2, 2018, the Court ordered “counsel for defendant Gates [to] notify the Court

by October 9, 2018 if defendant has any objection to unsealing the exhibit attached to Dkt. 166

in United States v. Manafort, 17-cr-201.” Because Mr. Gates’s former counsel filed this

document under seal, undersigned counsel does not have access to this document. Undersigned

counsel thus respectfully requests the Court’s permission to obtain the Exhibit 2 to Dkt. 166 in

complete and unreacted form, so that counsel can inform the Court of Mr. Gates’s position on

unsealing this document. A draft order is attached.

                                                      Respectfully submitted,


                                                      /s/Thomas C. Green
                                                      Thomas C. Green
                                                      D.C. Bar No. 14498
                                                      Sidley Austin LLP
                                                      1501 K Street, N.W.
                                                      Washington, DC 20005
                                                      tcgreen@sidley.com
                                                      (202) 736-8069 (telephone)
                                                      (202) 736-8711 (fax)

                                                      Attorney for Richard W. Gates III
        Case 1:17-cr-00201-ABJ Document 439-1 Filed 10/03/18 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                     )
                                              )
               v.                             )
                                              )
 RICHARD W. GATES III,                        )            Crim. No. 17-201-2 (ABJ)
                                              )
               Defendant.                     )




                                           ORDER

       Upon consideration of Defendant Richard W. Gates III’s Unopposed Motion to Obtain a

Document and finding good cause shown, it is this ___ day of October, 2018, hereby

       ORDERED, that the motion is GRANTED.



                                           _______________________________________
                                           AMY BERMAN JACKSON
                                           UNITED STATES DISTRICT JUDGE
